DETAILED ACTION
The following NON-FINAL Office action is in response to Application filed on December 7, 2018 for application 16213931
	
Acknowledgements
Foreign priority to December 21, 2017 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .










Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-12 and 19-20 are directed to a method and claims 13-18 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recites releasing funds after items are delivered which is an abstract idea. Specifically, the claim recites “receiving payment card information provided by a user in relation to an online purchase of an item, wherein the online purchase of the item is associated with selection of a Payment on Delivery (POD) option by the user, the selection of the POD option to process payment to an online seller of the item subsequent to delivery of the item to a delivery location provided by the user, determining if the online purchase of the item is authorized based on verifying the payment card information, if the online purchase is authorized, receiving a transaction ID associated with the online purchase of the item, subsequent to the delivery of the item to the delivery location, receiving the transaction ID from item delivery personnel, providing a notification to the user to request confirmation of receipt of the item at the delivery location, the notification provided in response to the transaction ID received from the item delivery personnel and processing payment to the online seller See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for facilitating a financial transaction between a buyer and seller and releasing funds through an on-line payment provider when items are delivered. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of the server system comprising a processor merely use a server system comprising a processor as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a server system comprising a processor to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processor of a server system performs the steps or functions of “receiving payment card information 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of a server system comprising a processor, to perform the steps amounts to no more than using a server system comprising a processor to automate and/or implement the abstract idea of releasing funds after items are delivered. As discussed above, taking the claim elements separately, server system comprising a processor perform the steps of “receiving payment card information provided by a user in relation to an online purchase of an item, wherein the online purchase of the item is associated with selection of a Payment on Delivery (POD) option by the user, the selection of the POD option to process payment to an online seller of the item subsequent to delivery of the item to a delivery location provided by the user, determining if the online purchase of the item is authorized based on verifying the payment card information, if the online purchase is authorized, receiving a transaction ID associated with the online purchase of the item, subsequent to the delivery of the item to the delivery location, receiving the transaction ID from item delivery personnel, providing a notification to the user to request confirmation of receipt of the item at the delivery location, the notification provided in response to the transaction ID received from the item delivery personnel and processing payment to the online seller subsequent to receiving confirmation of the receipt of the item at the delivery location from the user”. These functions correspond to the actions 
Dependent claims further describe the abstract idea of releasing funds after items are delivered. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
-The following is a quotation of the appropriate paragraphs of 35  
U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being unpatentable over Scipioni (US 2012/0078749 A1).
Regarding Claims 1, 13 and 19, Scipioni discloses a computer-implemented method, comprising:
- receiving, by a server system associated with a payment network, payment card information provided by a user in relation to an online purchase of an item, wherein the online purchase of the item is associated with selection of a Payment on Delivery (POD) option by the user, the selection of the POD option configured to instruct the payment network to process payment to an online seller of the item subsequent to delivery of the item to a delivery location provided by the user (¶0026, ¶0028, ¶0040)
- determining, by the server system, if the online purchase of the item is authorized based, at least in part, on verifying the payment card information (¶0028, ¶0042) 
- if the online purchase is authorized, receiving a transaction ID associated with the online purchase of the item by the server system, the transaction ID generated by the online seller of the item (¶0029, ¶0031, ¶0043)
- subsequent to the delivery of the item to the delivery location, receiving the transaction ID, by the server system, from item delivery personnel (¶0032, ¶0035) 
- providing a notification, by the server system, to the user to request confirmation of receipt of the item at the delivery location, the notification ¶0035, ¶0046)
- processing, by the server system, payment to the online seller subsequent to receiving confirmation of the receipt of the item at the delivery location from the user (¶0039, ¶0054, ¶0055)
Regarding Claims 2 and 14, Scipioni discloses wherein the item is delivered to a recipient known to the user if the user is not present at the delivery location (¶0045).
Regarding Claims 3, Scipioni discloses wherein the notification provided to the user comprises an image configured to provide evidence of the delivery of the item to the recipient (¶0064, ¶0068).
Regarding Claims 4 and 15, Scipioni discloses wherein the notification provided to the user comprises a link capable of being selected by the user to provide confirmation of the receipt of the item at the delivery location (¶0010, ¶0013).
Regarding Claims 5 and 15, Scipioni discloses wherein the transaction ID is shared with the item delivery personnel assigned with delivering the item to the delivery ¶0031).
Regarding Claims 6 and 15, Scipioni discloses wherein an electronic device associated with the item delivery personnel comprises an application configured to:
- receive an input related to the transaction ID and an image configured to provide evidence of the delivery of the item to the delivery location; and (¶0031, ¶0032, ¶0033)
- provision the transaction ID and the image to at least one of the online seller of the item and the server system associated with the payment network (¶0034).
Regarding Claim 7, Scipioni discloses wherein the payment card information comprises at least one of a payment card number, a payment card expiry date and a payment card verification value (¶0011, ¶0028).
Regarding Claims 8 and 16, Scipioni discloses receiving, by the server system, at least one phone number provided by the user in relation to the online purchase of the item (¶0050).
Regarding Claim 9, Scipioni discloses wherein the notification is sent to the at least one phone number by the server system (¶0050).
Regarding Claims 10 and 18, Scipioni discloses facilitating, by the server system, a transfer of money equivalent to a billed amount corresponding to the online purchase of the item, the money transferred from a banking account linked with the payment card information to a user account from among the plurality of user accounts in a database, ¶0055).
Regarding Claim 11, Scipioni discloses wherein processing payment to the online seller comprises transferring the money from the user account to an online seller account associated with the online seller (¶0055, ¶0068).
Regarding Claim 12, Scipioni discloses wherein the online purchase is executed on an Electronic commerce (e-commerce) portal, and wherein a User Interface (UI) associated with the e-commerce portal is configured to display the POD option to the user for facilitating a selection of the POD option in relation to the online purchase of the item (¶0057, ¶0058).
Regarding Claim 17, Scipioni discloses a database configured to store a plurality of user accounts, each user account comprising information related to one or more payment cards associated with respective user, each payment card from among the one or more payment cards capable of facilitating at least one financial transaction (¶0062, ¶0067).
Regarding Claim 20, Scipioni discloses 
- receiving by the processor: payment card information provided by the user in relation to the online purchase of the item, wherein the online purchase of the item is associated with selection of a Payment on Delivery (POD) option by the user, the selection of the POD option configured to instruct the processor to facilitate processing ¶0026, ¶0028, ¶0040)
- and at least one phone number provided by the user in relation to the online purchase of the item, wherein the notification is sent to the at least one phone number (¶0050).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685